Citation Nr: 1627714	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chloracne of the chest, to include as due to exposure to fuels and chemicals.
 
2.  Entitlement to service connection for respiratory problems, to include as due to exposure to fuels and chemicals.
 
3.  Entitlement to service connection for a bilateral eye disability, to include as due to exposure to fuels and chemicals.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a notice of disagreement (NOD) on June 2011.  A statement of the case (SOC) was provided on August 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on October 2011.

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The RO originally characterized each of the above claims to include as due to herbicide exposure.  However, at his April 2013 Board hearing, the Veteran clarified that herbicide exposure was not a theory of entitlement to his present claims.  The issues have been revised accordingly.

This appeal was previously before the Board in September 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

There was additional evidence added to the record after the issuance of the November 2015 supplemental statement of the case prior to certification of the issues to the Board.  The included evidence was a negative November 6, 2015 VA opinion rendered by a VA nurse practitioner that was repetitive of prior negative opinions rendered by a VA certified physician's assistant.  The Board finds that the RO essentially found that this evidence did not require the issuance of another supplemental statement of the case as set forth in 38 C.F.R. § 19.37(a).  The Board agrees and will proceed with adjudication of the claims. 

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of chloracne.  Rather, the only skin diagnoses he has are diagnoses of actinic keratosis and carcinomas that have already been separately service-connected as skin cancer due to in-service sun exposure.

2.  The Veteran's diagnosed chronic obstructive pulmonary disease (COPD) and emphysema were not caused or incurred in military service, to include exposure to fuels and chemicals in service.

3.  The Veteran's diagnosed bilateral eye disorders were not caused or incurred in military service, to include exposure to fuels and chemicals in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated March 2010 and April 2010 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.  The Board also finds that the VA examination and opinions obtained are adequate.  In this regard, the Board finds that the record reflects that the RO underwent appropriate efforts to determine the chemicals the Veteran was potentially exposed to in light of the environmental cleanup at McClellan Air Force Base as referenced in articles (McClellan Today and McClellan Air Force Base) submitted by the Veteran in July 2001.  The Board's remand directive advised the examiner that it is the Veteran's contention that while performing repairs and replacing parts on fuel tanks for aircraft, he was exposed to naphthalene, acetone, trichloroethylene, methyl ethyl ketone, JP-4, JP-5, JP-7, JP-8, aviation gas, ammonium hydroxide, isopropyl alcohol, QSOL 300 cleaning solvent, liquid Red BHF (Red AT Dye), purging fluid,
and phenolphthalein.  In addition, the Board instructed that the examiner should be provided with a list of any other chemicals the Veteran was potentially exposed to at McClellan Air Force Base derived from information obtained as the result of the directed development.  A response in July 2015 indicated that the list of chemicals used and subsequently found during the Air Force's cleanup program at McClellan included fuels (jet fuel, diesel and gasoline), solvents (primarily trichloroethylene (TCE), but including other solvents), metals (primarily lead, chromium, cadmium, and mercury), radionuclides (primarily radium (radium painting ended in late 1950's)), polychlorinated Biphenyl (PCB) (primarily from transformer oil spills) and polycyclic aromatic hydrocarbon (PAH) (from jet engine exhaust).  To the extent that the July 2015 response may contain a listing of additional chemicals and was not of record at the time of the November 2014 VA respiratory opinion, the Board finds that the opinion is not undermined.  Crucially, the examiner found a significant intercurrent cause for the Veteran's respiratory disorder-specifically, the Veteran's extensive tobacco use.  

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Chloracne

The Veteran contends that he currently suffers from chloracne on his chest area.  In this regard he has indicated that he developed this condition as a result of exposure to jet fuels and other chemicals while working aircraft maintenance in the Air Force.

A review of the Veteran's service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of chloracne.  This is despite the fact that the Veteran was shown to be treated on numerous occasions for complaints of hearing loss, frequent colds, indigestion, painful elbow, and nervous problems.  
A review of the Veteran's outpatient treatment records does not reflect any treatment or diagnoses of chloracne.  Rather, the Veteran has been treated for skin disorders that have been variously diagnosed as actinic keratosis and carcinomas of the skin.

The Veteran was provided with a VA examination in October 2014.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of lesions along the hairline that had onset in 2000, over 20 years after service.  There were no findings of chloracne.

Respiratory

The Veteran contends that he currently suffers from a respiratory disorder incurred in military service.  In this regard he has indicated that he developed this condition as a result of exposure to jet fuels and other chemicals while working aircraft maintenance in the Air Force.

A review of the Veteran's service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of any respiratory disorder, other than the treatment of common colds.  This is despite the fact that the Veteran was shown to be treated on numerous occasions for complaints of hearing loss, frequent colds, indigestion, painful elbow, and nervous problems.  

A review of the Veteran's outpatient treatment records shows that he has been variously diagnosed with COPD and emphysema via a pulmonary functions test in 2006.

The Veteran was provided with a VA examination in October 2014.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of COPD and emphysema.  In a November 2014 addendum opinion, the examiner maintained that based on a review of all the available medical records, a review of the Veteran's verbal history, and an in-person physical examination, it is evident that the Veteran's present respiratory condition
is less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service exposure to various chemicals.  The examiner noted that unfortunately the Veteran had a diagnosis of obstructive lung disease (emphysema/COPD).  This diagnosis was confirmed at the Reno VA with a current pulmonary function test.  The examiner maintained that the Veteran's diagnosis of emphysema/COPD was most likely due to his long history of tobacco smoking which he started in his teens and he stopped within the last 10 years.  The examiner indicated that while the Veteran may have been exposed to petroleum distillates/volatile organic compounds and other chemicals in-service, there did not appear to be a plausible causal link that overshadowed tobacco as being the cause of his lung condition.  Additionally, the examiner observed that the Veteran's record was silent for an in-service lung condition.  The examiner noted that said another way, there was no apparent nexus between the Veteran's claimed exposures in service and his current emphysema/obstructive lung disease condition.  Therefore, from the reasoning given above, he had come to the stated opinion.



Eyes

The Veteran contends that he currently suffers from a bilateral eye disorder incurred in military service.  In this regard he has indicated that he developed this condition as a result of exposure to jet fuels and other chemicals while working aircraft maintenance in the Air Force.

A review of the Veteran's service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of any eye disorder other than pre-service myopia which required the wear of corrective lenses.  This is despite the fact that the Veteran was shown to be treated on numerous occasions for complaints of hearing loss, frequent colds, indigestion, painful elbow, and nervous problems.  

A review of the Veteran's outpatient treatment records shows that he has been diagnosed with detached retinas.  In a February 2010 statement from the Veteran's eye doctor, it was noted that the Veteran was first seen in 2003 for complaints of floaters in his eyes bilaterally.  It was at that time that he was diagnosed with detached retinas and has been continually treated since that time.

The Veteran was provided with a VA examination in November 2014.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of a left opaque corneal edema, bilateral iris defect, and bilateral aphakia.  It was noted that the Veteran also had myopia, which had its onset at around 7 to 8 months old and that he has worn corrective lenses ever since.  Currently, the Veteran was claiming blindness in the left eye and decreased visual acuity in the right eye on account of exposure to chemicals and fuels in military service.

The examiner opined that the Veteran had multiple ocular/visual diagnoses, however none of them are related to the claim that they are related to chemicals he
was exposed to in service, as there was no support in current medical literature or knowledge for such relationship.

The Veteran was provided with an October 2015 addendum opinion in which the examiner continued to find that the Veteran's bilateral eye conditions were less likely than not caused by or the result of military service, to include exposure to fuels and chemicals.  In support, the examiner provided that it is as likely as not that the Veteran's current eye disabilities are related to his myopia which clearly and unmistakably pre-existed military service.  Retinal detachment is more common in those with moderate to severe myopia as their eyes are longer anatomically correct and the retina is stretched thin.  The lifetime risk increases to 1 in 20.  Myopia is associated with 67 percent of retinal detachment cases.  The examiner maintained that patients suffering from a detachment related to myopia tended to be younger than non-myopic detachment patients.

Analysis

Chloracne

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for chloracne.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of chloracne.  Rather, the medical evidence has only shown diagnosis of actinic keratosis and skin carcinomas.  As an aside, the Board notes that the Veteran has recently been granted service connection in a May 2016 rating decision for a skin cancer disability due to in-service sun exposure, which already encompasses these aforementioned conditions.  However, as for a diagnosis of chloracne, the medical evidence of record is silent.

The only other evidence in the claims file supporting the existence of a separate and distinct disability manifested by chloracne is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or dermatology more particularly, and that he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a disability manifested by chloracne, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by chloracne is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by chloracne, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for chloracne must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Respiratory Disorder

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a respiratory condition, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with COPD and emphysema, as shown in the Veteran's outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran was shown to be exposed to jet fuels and chemicals working as an aircraft mechanic via his service personnel records and literature regarding the environmental history of the Air Force Base at which he served.  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records are silent regarding any injury to or treatment for a respiratory condition, other than common colds.  

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem with his respiratory system was in 2006, as indicated by his private treatment records and the VA examination, almost 30 years after his alleged injury and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the lack of any discussion of a chronic respiratory disorder in service, despite the fact that the Veteran did complain of other conditions, including common colds that would have exposed him to further potential inquiry into any possible underlying respiratory conditions, provides a probative indication that the Veteran did not experience any symptoms of a chronic respiratory disorder in military service.  The Board finds the fact that his post-service clinical records are negative for any findings of a respiratory disorder, for many years after his service discharge, to be persuasive evidence against his claims.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a respiratory condition and finds that, while he is competent to make such statements, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, respiratory disorders can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury and his current respiratory disability are the private treatment records showing treatment since 2006 and the VA examination.  Crucially, the VA examination showed evidence of a history of smoking which was found to be the most likely contributing cause to the Veteran's current COPD and emphysema.  As such, these findings revealed the Veteran's respiratory disorder to be less likely than not related to military service and more likely related to other causes.  The Board finds that the VA opinion is dispositive of the issue of whether any current respiratory disability is related to service. 

Accordingly, for the reasons and bases discussed above, service connection for a respiratory disorder is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a respiratory disorder related to service.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Eyes

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral eye disability, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with detached retinas, amongst other ocular deficiencies, as shown in the Veteran's outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran was shown to be exposed to jet fuels and chemicals working as an aircraft mechanic via his service personnel records and literature regarding the environmental history of the Air Force Base at which he served.  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records are silent regarding any injury to or treatment for his eyes, other than the wear of corrective lenses for his pre-service myopia.  Additionally, it is noted that there is no indication of any eye disability other than myopia at any time during the Veteran's military service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his eyes other than myopia was in 2003, as indicated by his private treatment records and the VA examination, almost 3 decades after his alleged injury and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan, 451 F.3d at 1337.  The Board, however, finds in the instant case that the lack of any discussion of a chronic eye disability other than myopia in service, despite the fact that the Veteran did complain of other conditions, including myopia requiring corrective lenses that would have exposed him to further potential inquiry into any possible underlying eye conditions, provides a probative indication that the Veteran did not experience any symptoms of a chronic eye disability in military service other than myopia.  The Board finds the fact that his post-service clinical records are negative for any findings of a chronic eye disability other than myopia, for many years after his service discharge, to be persuasive evidence against his claims.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden, 125 F.3d at 1481 (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a chronic eye disability other an myopia and finds that, while he is competent to make such statements, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, eye disease can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury and his current eye disability are the private treatment records showing treatment since 2003 and the VA examination.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to 2003 did not support a relationship of the claimed eye disability to military service.  Additionally, the examination showed evidence of myopia, in and of itself, which was found to be the most likely contributing cause to the Veteran's current detached retinas.  Furthermore, the examiner considered fuels and chemicals to which the Veteran was exposed.  However, there was no basis in current medical literature or knowledge to find an etiological relationship between the two.  As such, these findings revealed the Veteran's eye disability to be less likely than not related to military service and more likely related to other causes.  The Board finds that the VA opinion is dispositive of the issue of whether any current eye disability is related to service. 

Additionally, in regard to the Veteran's pre-service myopia, congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56   (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c). 

As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected. 38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. 

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

The Veteran's myopia is considered a congenital or developmental condition and it is generally not service-connected.  The Veteran has not asserted that he experienced a superimposed injury in service and service treatment records are negative for any superimposed injury.  Rather, the only evidence of any superimposed injury, resulting in an additional disability, via the findings of related detached retinas, did not occur until many decades after military service.  In the absence of superimposed disease or injury during military service, service connection may not be allowed for myopia, as it is not (as previously noted) a disability entitled to service connection as it is congenital in nature.  38 C.F.R. §§ 3.303(c), 4.9; VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 § B, 10d.  To the extent that the Veteran's condition may be considered a defect capable of worsening (see O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect"), the most persuasive evidence of record shows the worsening occurred after service. 

Accordingly, for the reasons and bases discussed above, service connection for a bilateral eye disability is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of a bilateral eye disability during service or within one year after service.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chloracne of the chest, to include as due to exposure to fuels and chemicals is denied.
 
Entitlement to service connection for respiratory problems, to include as due to exposure to fuels and chemicals is denied.
 
Entitlement to service connection for a bilateral eye disability, to include as due to exposure to fuels and chemicals is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


